DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It should be noted that withdrawn claims 13-24 may be eligible for rejoinder. Applicant is requested to either cancel the withdrawn claims, or to amend the withdrawn claims so that they contain all the limitations of an allowed product claim and place them in condition for rejoinder.
Response to Arguments
The 35 U.S.C. 112(b) rejection is withdrawn in view of Applicant’s amendments.
Applicant’s arguments, see Remarks, filed 5/23/2022, with respect to the rejections of the claims under Nitta et al. (JP S62-124256) in view of Takayama (US 2012/0177528) have been fully considered but are not persuasive. Applicant argues that the claimed invention can be distinguished over the prior art combination on account of being atomized and including free graphite. Neither argument is persuasive. The powder of Nitta is pre-alloyed (p. 3) and atomized (p. 7). The powder of Nitta is further mixed with graphite powder (p. 3). The features of being atomized and including free graphite therefore do not distinguish over Nitta in view of Takayama. The rejection is therefore maintained. Applicant’s discussion of Takayama is immaterial, since Takayama is relied on solely for teaching Sn content in a powder metal. The rejection is maintained.
Applicant’s arguments, see Remarks, filed 5/23/2022, with respect to the rejections of the claims under Zhu (CN 102286702) and Yu (CN 103589960) have been fully considered but are not persuasive. Applicant argues that the claims recite a maximum possible amount of Cr which lies outside the range of Zhu, and an amount of W which lies outside the range of Yu. None of these arguments are persuasive. Claims 9, 10 and 11 each recite the limitation “the powder metal optionally including at least one of…” The fact that one of the elements listed now lies outside the composition of the prior art does not overcome the prima facie case of obviousness so long as another element listed in the claims is taught by the prior art composition. Therefore, since the compositions of Zhu and Yu meet the other claimed elements that are listed, Applicant’s amendments do not overcome the prior art rejections of record.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP S62-124256) in view of Takayama (US 2012/0177528).
Regarding claims 1-3 and 25, Nitta teaches a powder metal to be used in material for a sliding member that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 1
Claim 2
Nitta
Fe
≥50%
≥50%
Balance
C
1.0%-2.0%
1.1%-2.0%
1.0%-2.0%
Cu
≤4%
“
0.1%-5.0%*
Si
0.1%-6.0%
0.2%-5.0%
1.0%-6.0%
W, if present
10% max
“
0.1%-5.0%
Sn
≥0.5%
“
-

*0.1%-5.0% total of Cu, Co and Ni

With the exception of Sn, the disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is pre-alloyed (p. 3) and may be obtained via water atomizing (p. 7), is sintered (p. 1) and contains free graphite (p. 3).
Nitta does not teach or suggest the claimed tin content. Takayama teaches a sintered alloy containing free graphite (¶ 5) which has a composition similar to that claimed (¶¶ 138-143). The alloy of Takayama further contains Sn in an amount from 0.1-5 wt% (¶ 118) to improve sliding properties. It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the alloy of Nitta to include Sn, as taught by Takayama, to improve the sliding properties of the sliding member of Nitta.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 102286702).
Regarding claims 9-11, Zhu teaches a powder metal alloy that is obtained via atomization having the following composition as compared to the claimed composition (p. 1, ¶ 6):

Claim 9
Claim 10
Claim 11
Zhu (p. 1, ¶ 6 & claim 2)
Fe
≥50%
≥50%
≥50%
Balance
C
5.0%-6.5%
2.2%-4.8%
2.2%-4.8%
0.5%-8%
Cu
≤4%
“
≤4% or 5%-30%
≤15%
Si
0.1%-6.0%
0.1%-2.5%
0.5%-2.5%
0.05%-5.5%
At least one of:




Sn
≥0.5%
0.5%-15%
0.5%-15%
-
Co
≥1.0%
1%-46%
1%-46%
≤15%


Zhu also teaches the alloy further contains 0.01%-5% Mn, 0.01%-8% Ti, and 0-15% Ni (p. 1, ¶ 6). This composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 12, Zhu teaches the powder may be sintered (p. 3, Ex. 4).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103589960).
Regarding claims 10-11, Yu teaches a powder metal alloy that is obtained via atomization having the following composition as compared to the claimed composition (p. 1, ¶ 6-8):

Claim 10
Claim 11
Yu (p. 1, ¶ 6)
Fe
≥50%
≥50%
Balance
C
2.2%-4.8%
2.2%-4.8%
1.8%-2.2%
Cu
≤4%
≤4% or 5%-30%
0.1%-0.3%
Si
0.1%-2.5%
0.5%-2.5%
0.5%-0.65%
At least one of:



Sn
0.5%-15%
0.5%-15%
-
Co
1%-46%
1%-46%
0.5%-1.2%


Yu also teaches the alloy further contains 3%-4% Mo, 1.0%-1.5% V (p. 1, ¶ 6). This composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 12, Yu teaches the powder may be sintered (p. 1, ¶ 8).
Allowable Subject Matter
Claims 4-8 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed powder metal or powder metal alloy composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784